United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamestown, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-892
Issued: July 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2013 appellant, through her attorney, filed a timely appeal of a
November 15, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), denying her application for reconsideration without merit review of the claim. Since
more than 180 days elapsed from the last merit decision of June 6, 2012 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3. The Board also has jurisdiction over a December 6, 2012 OWCP
decision denying a request for a hearing, and a December 10, 2012 decision denying merit
review.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s applications for
reconsideration under 5 U.S.C. § 8128(a); and (2) whether OWCP properly denied appellant’s
request for a hearing.

FACTUAL HISTORY
On July 28, 2011 appellant, then a 39-year-old letter carrier, completed a traumatic injury
claim (Form CA-1) alleging that on October 12, 2010 she was involved in a motor vehicle
accident while in the performance of duty. She injured her neck, back and legs. By decision
dated October 13, 2011, OWCP denied the claim, finding that the employment incident was not
established as alleged.
Appellant requested a hearing, which was held on March 13, 2012. By decision dated
June 6, 2012, the hearing representative found that the October 12, 2010 motor vehicle accident
was established. Appellant received treatment for cervical strain.1 The hearing representative
found that no disability was established and no additional condition to her leg, back or foot were
established as employment related.
By letter dated June 19, 2012, appellant, through her representative, requested
reconsideration. She submitted an April 3, 2012 report from Dr. Darshan Shah, a Board-certified
emergency medicine specialist. The report was previously submitted on April 23, 2012 and
reviewed by the hearing representative in the June 6, 2012 decision.
In a decision dated November 15, 2012, OWCP found that the application for
reconsideration was insufficient to warrant a review of the merits of the claim. On
November 26, 2012 it received a November 20, 2012 letter from counsel requesting a hearing on
the November 15, 2012 decision. In a letter dated December 4, 2012, appellant again requested
reconsideration and resubmitted the April 3, 2012 report from Dr. Shah.
By decision dated December 6, 2012, OWCP denied appellant’s request for a hearing. It
found that she previously had requested reconsideration and was not entitled to a hearing as a
matter of right. OWCP stated that the hearing request was further denied as the case could
equally well be addressed by submitting new evidence with a request for reconsideration.
In a decision dated December 10, 2012, OWCP denied the December 4, 2012 application
for reconsideration. It found that the application was insufficient to warrant merit review of the
claim as the evidence submitted was previously reviewed
LEGAL PRECEDENT -- ISSUE 1
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations at 20 C.F.R. § 10.606(b)(2) provide that a claimant may obtain review of
the merits of the claim by submitting a written application for reconsideration that sets forth
arguments and contains evidence that either “(i) shows that OWCP erroneously applied or
interpreted a specific point of law, (ii) advances a relevant legal argument not previously
considered by OWCP or (iii) constitutes relevant and pertinent evidence not previously
1

On June 8, 2012 OWCP accepted the claim for a neck sprain.

2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).

2

considered by OWCP.”3 Section 10.608(b) of Title 20 of the Code of Federal Regulations states
that any application for review that does not meet at least one of the requirements listed in 20
C.F.R. § 10.606(b)(2) will be denied by OWCP without review of the merits of the claim.4
ANALYSIS -- ISSUE 1
OWCP issued a June 6, 2012 decision that found no employment-related disability due to
the accepted cervical sprain and no additional employment-related conditions other than the
cervical strain. Appellant submitted written applications for reconsideration dated June 19 and
December 4, 2012. She did not discuss a specific point of law or advance a legal argument.
With both the June 19 and December 4, 2012 applications for reconsideration, she submitted the
April 3, 2012 report from Dr. Shah. The Board notes that this report had been previously
submitted on April 23, 2012 and was considered by OWCP in the June 6, 2012 merit decision.
The April 3, 2012 report from Dr. Shah is repetitious and does not meet the requirement of
submitting relevant and pertinent evidence not previously considered by OWCP.5
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered by OWCP. Therefore OWCP properly
denied the June 19 and December 4, 2012 applications for reconsideration without review of the
merits of the claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.6 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.7 OWCP’s regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.8

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994). In the present case the “merits” of the
claim would be the termination of compensation effective October 13, 2011.
5

Evidence that repeats or duplicates that already of record has no evidentiary value. See Freddie Mosley, 54
ECAB 255 (2002).
6

5 U.S.C. § 824(b)(1).

7

20 C.F.R. § 10.615.

8

Id. at 10.616(a).

3

The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.9 This includes the situation where a claimant requests a second
hearing on an issue. There is no provision in FECA for more than one hearing on the same
issue.10 If a request for a second hearing is made, appellant is not entitled as a matter of right,
but OWCP must exercise its discretion in determining whether to grant a hearing.11
ANALYSIS -- ISSUE 2
Appellant submitted a request for a hearing before an OWCP hearing representative on
November 2, 2012. The record establishes, however, that appellant previously had a hearing on
March 13, 2012 and had requested reconsideration on June 19, 2012. As noted, there is no
provision for a second hearing. OWCP regulations also provide that a claimant must not have
previously requested reconsideration. Therefore, appellant was not entitled to a hearing as a
matter of right.
When a claimant has previously requested reconsideration, or requests a second hearing
on the issue, OWCP must exercise its discretionary authority to grant or deny the hearing
request. In this case OWCP considered the issue and found it could be equally well addressed by
submitting new and relevant evidence with an application for reconsideration. This is a proper
exercise of OWCP’s discretionary authority.12 The Board finds that OWCP did not abuse its
discretion in denying appellant’s hearing request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s June 19 and December 4, 2012
applications for reconsideration without reviewing the merits of the claim for compensation. The
Board further finds that OWCP properly denied appellant’s request for a hearing.

9

Marilyn F. Wilson, 52 ECAB 347 (2001).

10

John S. Baldwin, 35 ECAB 1161 (1984).

11

Id.

12

See Lawrence C. Parr, 48 ECAB 445 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 10 and 6 and November 15, 2012 are affirmed.
Issued: July 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

